DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4-5, filed 12/13/2021, with respect to the drawing objections, claim objections, and 112 rejections of claims 1 and 3 have been fully considered and are persuasive.  The drawing objections, claim objections, and 112 rejections of claims 1 and 3 have been withdrawn. 
Applicant’s arguments, see page 5, filed 12/13/2021, with respect to the rejection(s) of amended claim(s) 1 under Frost and Saito have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frost, Saito, and the new prior art of Naganuma (US 2010/0227238 A1, hereafter Naganuma).  Naganuma is relied upon for teaching a controller that operates a discharge valve based on values calculated from a fuel injector supply state as detailed in the claim rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2018/0269499 A1, hereafter Saito).
With regard to claim 8, Saito teaches a fuel cell system for a vehicle [0040] comprising a fuel injector [0043], fuel injector control valve [0043], a collection container (gas-liquid separator) [0047], discharge valve [0047], controller [0007], and pressure sensor [0007].  The fuel cell system of Saito teaches the required components and the pressure sensor would be capable of detecting pressure (a possible control value) and the controller would be capable of sending a signal (a possible control value) to the fuel injector control valve and therefore anticipate the claim 8.  
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re 
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US 2011/0274996 A1, hereafter Frost) in view of Saito (US 2018/0269499 A1, hereafter Saito) further in view of Naganuma (US 2010/0227238 A1, hereafter Naganuma).
{Claim interpretation note: for purposes of expedited prosecution, due to the control curve being plotted along with a pressure curve in instant fig. 4 it has been assumed that the control value is related to pressure and may be a pressure or flow rate that would affect pressure} 

Detecting a fuel injector control value (flow set point used to control pressure) before an opening time of a discharge valve, opening the discharge valve and pressing out product water by the fuel pressure applied by the fuel injector (periodic opening of valve 24 to drain water while injector selects appropriate flow/pressure to compensate for valve losses) [0015-0019],
detecting an increase in the control value of the fuel injector due to a lack of counterpressure of product water already pressed out (pressure measurement by pressure sensor 42 and determination/adjustment of flow bias/set-point) [0015-0019],
Frost teaches closing the discharge valve at a time which coincides with the time of detecting the increase in the control value at the fuel injector (set point determination when valve 24 is closed) [0017-0019] but does not explicitly teach closing the discharge vale in response to detecting an increase in the fuel injector control value.  However, in the same field of endeavor, Naganuma teaches a controller (control section 7) that calculates a discharge amount based on a change in injector supply state (control value) and opens a discharge valve when the calculated discharge amount is a predetermined amount or more [0043].  This control method would require the discharge vale to close or remain closed when the calculated discharge (amount based on a change in injector supply state) is less than a predetermined amount, which would obviate the claimed limitation.  It would have been obvious to one of ordinary skill in the 
Frost does not explicitly teach a collection container coupled with the discharge valve.  However, in the same field of endeavor, Saito teaches a collection container (gas-liquid separator 71) [0047].  It would have been obvious to one of ordinary skill in the art to use the collection container (gas-liquid separator) of Saito with the method of Frost for the benefit of allowing for the collection of water prior to purging/draining the water [Saito 0047].
With regard to claim 2, Frost teaches removing product water that has accumulated on the anode side [0016, fig. 1].
With regard to claim 3, Frost does not explicitly teach resetting a control value.  However, since Frost continually adjusts flows bias and flow set points (control values) based on pressure and valve conditions [0018-0022] it would continually alter or reset the control values and therefore obviate the claim limitations.
With regard to claim 4, Frost does not explicitly teach a collection container coupled with the discharge valve.  However, in the same field of endeavor, Saito teaches a collection container (gas-liquid separator 71) and discharge pipe (drain passage 73) [0047].  It would have been obvious to one of ordinary skill in the art to use the collection container (gas-liquid separator) and discharge pipe (drain passage) of Saito with the method of Frost for the benefit of allowing for the collection of water prior to purging/draining the water [Saito 0047].
With regard to claim 5, Frost teaches measuring pressure (which would create a pressure curve over time) with a pressure sensor (42) [0016-0018].
With regard to claim 6, Frost teaches measuring pressure (which would create a pressure curve over time) with a pressure sensor (42) located within a recirculation path [0016-0018, fig. 1].
With regard to claim 7, modified Frost does not explicitly teach detecting pressure minimums or control value increases after complete emptying.  However, However, since Frost continually monitors pressure and flows bias and flow set points (control values) [0016-0019] it would monitor the claimed parameters at all times including after emptying water and therefore obviate the claimed method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724